Citation Nr: 0415651	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  00-12 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Whether the reduction in the evaluation for the veteran's 
service-connected anxiety reaction from 30 percent to 10 
percent, effective September 1, 1976, was proper.

2.  Entitlement to an increased rating for anxiety reaction, 
currently evaluated as 30 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
allergic rhinitis and maxillary sinusitis.



REPRESENTATION

Appellant represented by:	American Red Cross



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to December 
1971.  

This matter comes to the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 2000 decision by 
the St. Petersburg, Florida Regional Office (RO), which 
denied the veteran's claims of entitlement to increased 
ratings for anxiety reaction and allergic rhinitis with 
maxillary sinusitis.  

In May 2001, when the Board considered the veteran's appeal 
of issues # 2 and 3, it noted that the RO never issued the 
veteran a statement of the case (SOC) in connection with his 
appeal of a May 1976 decision which reduced a 30 percent 
rating for the veteran's service-connected anxiety reaction 
to 10 percent under the provisions of 38 C.F.R. § 3.105(e).  
Therefore, the Board remanded this matter for the RO to 
provide the appellant and his representative with a 
supplemental statement of the case (SSOC) on the question of 
propriety of the reduction in rating from 30 percent to 10 
percent in 1976.

After the Board remanded this case in May 2001, the veteran 
was accorded an examination in March 2003 and a rating action 
of July 2003 increased the evaluation for anxiety reaction 
from 10 percent to 30 percent, effective August 10, 1998.  A 
supplemental statement of the case (SSOC) was issued on July 
14, 2003, which addressed the issue of whether the reduction 
of the rating for anxiety reaction from 30 percent to 10 
percent, during the period from September 1, 1976 to August 
9, 1998, was proper.  Thereafter, in a statement dated 
September 25, 2003, the veteran's representative listed the 
issue of the propriety of reduction from 30 percent to 10 
percent for anxiety reaction effective September 1, 1976, as 
an issue on appeal.

For reasons that will be set forth below, the issues 
regarding the veteran's service-connected anxiety reaction 
will be addressed in the REMAND section following the Order.  


FINDINGS OF FACT

1.  The veteran was notified of the type of evidence needed 
to support his claim for an increased evaluation for allergic 
rhinitis and maxillary sinusitis, and apprised of whose 
responsibility-his or VA's, it was for obtaining the 
supporting evidence, and all relevant evidence necessary for 
an equitable disposition of his appeal has been obtained.  

2.  The veteran's sinusitis with an allergic component is 
manifested by complaints of frontal pressure, congestion, dry 
and itchy eyes, and constant sneezing.  

3.  The veteran's sinusitis is not presently manifested by 
one or two incapacitating episodes per year, has not required 
prolonged antibiotic treatment; nor is there probative 
evidence of or three to six nonincapacitating episodes 
characterized by headaches, pain, and purulent discharge or 
crusting.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for rhinitis and 
maxillary sinusitis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5107(b) (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 
6513 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
requires VA to (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  

The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the AOJ decision 
which is the subject of this appeal was made in January 2000, 
prior to November 9, 2000, the date the VCAA was enacted.  
Assuming the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error the reasons specified below.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran on May 8, 2003, was 
not given prior to the adjudication which is the subject of 
this appeal, the notice was provided by the RO prior to the 
transfer and recertification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
an SSOC was provided to the veteran.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

In Pelegrini, supra, the Court indicated that VA must also 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  VA's General 
Counsel, however, in a precedent opinion held that the 
Court's statement that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and is not binding on VA.  VAOPGCPREC 1-2004 (February 
24, 2004).  It was further noted that section 5103(a) does 
not require VA to seek evidence from a claimant other than 
that identified by VA as necessary to substantiate the claim.  

The Board finds that VA's duties under the law and recently 
revised implementing regulations have been fulfilled.  The 
veteran was provided adequate notice of the evidence needed 
to substantiate his claims.  For example, the discussions in 
the January 2000 decision appealed, the May 2000 statement of 
the case, the May 2001 Board remand, the July 2003 rating 
decision, and the July 2003 supplemental statement of the 
case (SSOC) (especially when considered collectively) 
informed him of the information and evidence needed to 
substantiate his claims and complied with VA's notification 
requirements.  

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  All the VCAA requires is that the 
duty to notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  By 
letter dated in May 2003, the veteran was provided with a 
detailed list of the types of evidence that would 
substantiate his claim; he was informed that it was his 
responsibility to make sure he provides all requested records 
pertaining to his claim.  In this regard, because each of the 
four content requirements of a VCAA notice has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Under the circumstances of this case, the 
Board finds that the intent and purpose of the VCAA were 
satisfied by the notice given to the veteran.  The Board may 
therefore proceed to adjudicate the claims at issue.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Factual background.  The record reflects that the veteran 
entered active duty in July 1968.  The service medical 
records indicate that the veteran was seen in December 1968 
with complaints of frontal area headache; he was prescribed 
Dimetapp.  In January 1970, he was seen with complaints of 
upper respiratory infection symptoms with muscular aches and 
pains.  The impression was viral syndrome; he was prescribed 
Actifed.  He was seen for similar symptoms in April 1970; at 
that time, the diagnosis was hay fever, and asthma secondary 
to allergy.  In September 1970, the veteran was seen 
complaining of sneezing, headache, and rhinorrhea.  The 
impression was allergic rhinitis.  In June 1971, the veteran 
reported problems with a bloody nose and indicated that he 
had been sneezing for days; examination revealed a boggy 
nasal mucosa.  The impression was allergic rhinitis.  

Subsequent to service, the veteran was seen at a VA medical 
center in January 1972.  On examination, there was tenderness 
to percussion of the frontal sinuses.  Ears, nose and throat 
examination revealed hypertrophy of the lower turbinates.  
The pertinent diagnoses were schizophrenia, undifferentiated 
type, acute; and rhinosinusitis.  On the occasion of a VA 
examination in March 1972, it was noted that the veteran had 
symptoms of allergic rhinitis by history with bilateral 
maxillary sinusitis and positive x-ray findings.  

Based upon the above clinical findings, a rating action of 
April 1972 granted service connection for allergic rhinitis 
with maxillary sinusitis, evaluated as 0 percent disabling.  

Medical evidence of record, VA as well as private treatment 
reports, dated from March 1972 through May 1982, indicate 
that the veteran continued to receive clinical evaluation and 
treatment for sinusitis. 

The veteran's claim for increased ratings was received in 
August 1998.  Submitted in support of the veteran's claim 
were VA progress notes, dated from April 1998 to February 
1999, reflecting treatment for several disabilities, 
including major depressive disorder. 

On the occasion of a VA examination in April 2000, the 
veteran complained of frontal headaches, nasal congestion, 
alternating with rhinitis and cough since 1970.  The veteran 
indicated that he has been experiencing itchy eyes, sneezing 
and postnasal drip on a daily basis.  In 1970, he was 
diagnosed as having asthma and was tested and treated for 
allergies; however he has not been seen by an allergist for 
more than 10 years.  He has been seen and examined at the VA 
and treated symptomatically with some success.  He denied any 
episodes of epistaxis, hoarseness, or change in speech 
pattern.  He apparently had been treating himself with Afrin 
nasal spray on a regular basis.  Examination of the nose 
revealed no external deformities.  The septum was midline.  
Mucous membranes were pink and moist.  He had hypertrophy of 
the middle turbinates bilaterally.  No purulent discharge was 
seen.  Maxillary and frontal sinuses were nontender to 
palpation.  Oral pharynx showed evidence of a postnasal drip.  
X-rays revealed unremarkable paranasal sinus studies.  The 
final diagnoses were allergic rhinitis, medicamentosa due to 
abuse of nasal sprays, and postnasal drip.  

Received in May 2001 were VA progress notes, dated from 
February 2000 to April 2001, which show that the veteran 
received ongoing treatment for several disabilities including 
his sinusitis.  He was seen in July 2000 for complaints of 
irritation in his throat; the assessment was chronic 
allergies with pharyngeal irritation.  The veteran was next 
seen in September 2000, at which time he reported having 
repeated episodes of allergic rhinitis, nasal/chest 
congestion.  The assessment was allergic rhinitis, 
persistent. 

Received in December 2001 was the report of a Social Security 
Administration (SSA) determination, dated in March 1999, 
which determined that the veteran became permanently disabled 
in December 1997 due to an affective disorder.  Also received 
from SSA were medical records dated from March 1998 to 
January 1999, reflecting treatment for several disorders, 
including a psychiatric disorder variously diagnosed as major 
depressive disorder and generalized anxiety disorder.  

VA progress notes, dated from January 2003 to February 2003, 
show that the veteran received ongoing clinical evaluation 
and treatment for several disorders including allergic 
rhinitis.

The veteran was afforded a VA examination in March 2003 for 
evaluation of the nose, sinus, larynx and pharynx.  At that 
time, he complained of dry, itchy eyes, constant sneezing and 
clear nasal drainage with occasional bleeding; he indicated 
that those symptoms mostly occurred in the springtime.  He 
stated that when he gets severe cases of sinusitis, he gets 
significant pressure in the frontal and maxillary sinuses, as 
well as yellow purulent discharge.  The veteran described 
dyspnea on exertion, which he contributed mostly to his 
asthma.  He denied having any type of sinus or nasal surgery.  
He was currently taking Allegra and nasal steroid and was 
also on multiple inhalers for his allergies.  The veteran 
reported getting eight to nine sinusitis infections in a 
year.  He was usually clear within one week or two when he 
was placed on multiple antibiotics.  He indicated that he has 
been told that he is allergic to dust and dust mites.  

Examination of the nares revealed a slight septal deviation 
to the right.  No masses or lesions were found and there was 
no evidence of nasal obstruction.  The veteran underwent 
fiberoptic nasal examination and examination of the left and 
right nasal floor which revealed no evidence of purulent 
drainage.  Along the left mid septum, there was a small 
excoriated area with some evidence of recent bleeding.  
Otherwise, there was no crusting noted or purulent discharge.  
The nasal pharynx was without mass or lesions.  Palpation of 
the frontal sinus revealed some mild tenderness.  There was 
no tenderness along the area of the ethmoid or maxillary 
sinuses.  The examiner stated that the veteran had allergic 
rhinitis and history of chronic sinusitis.  The veteran 
underwent a CT scan of the sinuses in April 2003, which 
revealed no evidence of sinus disease.  The examiner stated 
that it was as likely as not that the veteran's allergic 
rhinitis/sinusitis was secondary to military service.  

Legal Analysis.  Ratings for service-connected disabilities 
are determined by applying a schedule of ratings (Rating 
Schedule)-which is based, as far as practical, on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. §§ 4.1 
and 4.2.  

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (2003), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All reasonable doubt regarding 
the severity of the disability at issue is resolved in the 
veteran's favor.  38 C.F.R. § 4.3.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

The veteran's sinusitis is presently evaluated under 
Diagnostic Code 6513.  Under these criteria, a noncompensable 
evaluation is warranted for chronic maxillary sinusitis that 
is detected by X-ray only.  A 10 percent evaluation 
contemplates the presence of 1 or 2 incapacitating episodes 
per year of sinusitis requiring prolonged (that is, lasting 
for 4 to 6 weeks) antibiotic treatment, or 3 to 6 
nonincapacitating episodes characterized by headaches, pain, 
and purulent discharge or crusting.  In order to warrant a 30 
percent evaluation, there would, of necessity, need to be 
demonstrated the presence of 3 or more incapacitating 
episodes per year of sinusitis requiring prolonged (that is, 
lasting from 4 to 6 weeks) antibiotic treatment, or more than 
6 nonincapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  An incapacitating episode of sinusitis means one 
requiring bed rest and treatment by a physician.  38 C.F.R. 
§ 4.97, Diagnostic Code 6513 (2003).  

The veteran essentially contends that his service-connected 
allergic rhinitis with maxillary sinusitis is more severe 
than presently evaluated and that a compensable evaluation is 
warranted for this disorder.  For the reasons set forth 
below, the Board finds that his contentions are not supported 
by the evidence.  Accordingly, his claim fails.  

Significantly, post service VA treatment records show that 
the veteran has complained of sinus problems including 
frontal pressure, congestion, sneezing, itchy eyes, and nasal 
drainage with occasional bleeding.  He has used 
antihistamines and nasal steroids for this condition which 
has variously been diagnosed as sinusitis or allergic 
rhinitis.  However, while the evidence shows that the veteran 
has received medical treatment, the evidence does not show 
his sinusitis has ever been incapacitating as that term is 
defined by regulation.  While he has been prescribed 
medication for this disability the evidence does not show 
that his sinusitis results in incapacitating episodes 
requiring prolonged antibiotic treatment.  

Similarly, despite the veteran's complaints of nasal 
discharge and eight to nine sinusitis infections in a year, 
the evidence does not show that his sinusitis results in 3 to 
6 non-incapacitating episodes per year character by 
headaches, pain, and purulent discharge or crusting.  While 
the veteran has complained of frontal pressure, the evidence 
does not show that he has purulent discharge or crusting.  On 
examination in April 2000, oral pharynx showed evidence of a 
postnasal drip; however, no purulent discharge was seen.  
Maxillary and frontal sinuses were nontender to palpation.  
Subsequently, a VA examination in March 2003 was also 
negative for any finding of nasal obstruction.  Examination 
of the left and right nasal floor revealed no evidence of 
purulent drainage.  While there was a small excoriated area 
with some evidence of recent bleeding, there was no crusting 
noted or purulent discharge.  The nasal pharynx was without 
mass or lesions.

Based on the foregoing, the Board finds that the criteria for 
a compensable evaluation under Diagnostic Code 6513 are not 
met.  In arriving at this conclusion, consideration has been 
given to the doctrine of affording the veteran the benefit of 
the doubt; however, the clear preponderance of the evidence 
favors a denial of his claim and the benefit of the doubt 
doctrine is therefore not for application.  


ORDER

A compensable evaluation for the veteran's service-connected 
rhinitis and maxillary sinusitis is denied.  


REMAND

Effective January 22, 2002, 38 C.F.R. § 19.31(a) was amended 
to provide that in no case will a Supplemental Statement of 
the Case (SSOC) be used to respond to a notice of 
disagreement on newly appealed issues that were not addressed 
in the Statement of the Case.

As noted above, the RO issued a SSOC in July 2003 to respond 
to the July 1976 notice of disagreement as to whether the May 
1976 decision to reduce the rating for his anxiety reaction 
from 30 percent to 10 percent effective as of September 1, 
1976, was proper.  No response was received within 60 days.  
However, as the provisions of 38 C.F.R. § 19.31(a) clearly 
prohibit the use of a SSOC and clearly require the use of a 
SOC in a case such as this with regard to the issue of the 
propriety of the reduction of the rating for the anxiety 
reaction, this matter must be again remanded to ensure the 
veteran's receipt of procedural due process.

The Board further notes that the SSOC issued to the veteran 
in July 2003 did not provide the regulations governing the 
reduction of disability ratings.  Accordingly, the RO must 
prepare a SOC concerning the issue of whether the reduction 
in the evaluation for the veteran's service-connected anxiety 
reaction from 30 percent to 10 percent effective September 1, 
1976, was proper.  This SOC should contain notice of the 
regulations governing the reduction of evaluations, to 
include a discussion of the applicability of the provisions 
of 38 C.F.R. §§ 3.105 and 3.344. 

On his VA Form 9, dated in June 2000, the appellant indicated 
that he had been unable to hold employment since June 1997 
due to his inability to be around others or accept direction.  
The RO should provide the veteran with an application for 
increased compensation based on unemployability resulting 
from service-connected disability.

Given the foregoing, and in light of VA's duty to assist the 
veteran in developing his claim, additional development is 
warranted.  In light of these circumstances this claim is 
hereby REMANDED to the RO for the following:

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate his claims, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that he is 
expected to provide.  The veteran should 
also be requested to provide any evidence 
in his possession that pertains to the 
claims. 

2.  The RO should issue to the veteran a 
SOC containing the pertinent laws and 
regulations regarding the propriety of 
the reduction of the rating for his 
anxiety reaction from 30 percent to 10 
percent as of September 1, 1976.  This 
document should include a discussion of 
the applicability of the provisions of 38 
C.F.R. §§ 3.105 and 3.344.  The veteran 
and his representative should be apprised 
that to perfect an appeal as to this 
issue for Board review, he must submit a 
timely substantive appeal.  The RO should 
allow the requisite period of time for a 
response.

3.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment for his psychiatric 
disorder since February 2003.  The RO 
should obtain complete copies of the 
medical records (not already in the 
claims folder) from all identified 
sources.  

4.  The RO should provide the veteran 
with a VA Form 21-8940 (Veteran's 
Application for Increased Compensation 
Based on Unemployability) and request 
that he complete this form if he claims 
that he is unable to work as a result of 
service-connected disabilities.

5.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
The RO must consider all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran should be 
furnished an appropriate SSOC and be 
afforded the opportunity to respond. 

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The purposes 
of this REMAND are to further develop the record and to 
accord the veteran due process of law.  By this REMAND, the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



